DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 12/16/2021.  Claims 1-20 are pending where claims 1-20 were previously presented.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  With regard to the link, the Examiner recommends providing a citation versus the hyperlink (e.g. “…similar to the approach described in the article Breakout Detection in the Wild, published 24 October 2014”).  Although removing the http section, the objection includes limiting the link to top-level domain name which the amendment did not do.  

Drawings
The drawings were received on 12/16/2021.  These drawings are acceptable.  The applicant amended the drawings to address and overcome the drawing objections.


35 USC § 112
The applicant amended the claims to address the 35 USC 112 rejections.  In light of the amendments, the respective 35 USC 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al [US 2010/0145929 A1] in view of Willis et al [US 2017/0031715 A1].
With regard to claim 1, Burger teaches a method comprising: determining that a database system is resource bound resulting in a resource bound condition; identifying signals for the resources being bound in the database system (see paragraphs [0113]-[0122]; the system can monitor various system elements including CPU and I/O levels to determine that the CPU or I/O is resource bound based on various signals); 
extracting events associated with the signals; selecting database system segments that effect key performance indicators; estimating parameters for the selected database system segments to be deferred by the database system; incorporating the estimated parameters into an arrival rate meter (ARM); putting the ARM into effect (see paragraphs [0155]-[0162]; the system can extract events/divergences associated with the signals to help determine the cause of the resource bound conditions and be able to automatically add an arrival rate monitor that will throttle/reduce the rate for particular users or workload groups).
Burger does not appear to explicitly teach correlating events temporally to identify a time interval for which an arrival rate meter (ARM) is helpful; selecting database system segments that effect key performance indicators associated with the identified time interval; estimating parameters for the selected database system 
Willis teaches correlating events temporally (see paragraphs [0023] and [0024]; the system can monitor various metrics and develop time series of data of resource usage such as CPU or I/O rates).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resource analysis and management system of Burger by modifying the past and current performance analysis to develop time series based statistics as taught by Willis in order to help determine time windows for determining heavy loads on the system resources to allow the system to be able to make informed and accurate decisions associated with task scheduling or run-time throttling of processes/jobs/queries thereby allowing throttling to occur when needed most.
Burger in view of Willis teach correlating events temporally to identify a time interval for which an arrival rate meter (ARM) is helpful; selecting database system segments that effect key performance indicators associated with the identified time interval; estimating parameters for the selected database system segments to be deferred by the database system; incorporating the estimated parameters into an arrival rate meter (ARM); putting the ARM into effect (see Willis, paragraphs [0023] and [0024]; see Burger, paragraphs [0124] and [0155]-[0162]; the system can extract events/divergences associated with the signals to help determine the cause of the resource bound conditions for particular time intervals including end of month and be 

With regard to claim 2, Burger in view of Willis teach wherein each of the database system segments is one of a user, an application, a workload, an SLG query, and a day of week (see Burger, paragraph [0124]; workloads can be evaluated and selected as a segment affecting system performance).

With regard to claim 3, Burger in view of Willis teach wherein extracting events comprises identifying divergences in the means of the signals (see Burger, paragraphs [0075] and [0076] and [0118]-[0122]; the system can determine particular events that diverge such as sustained high usage of a resource or higher than average determinations).

With regard to claim 4, Burger in view of Willis teach wherein identifying divergences in the means of the signals comprises determining that the means of the signals have crossed respective thresholds (see Burger, paragraphs [0075] and [0076] and [0118]-[0122]; the system can utilize threshold to determine if a deviation is detected).

With regard to claim 5, Burger in view of Willis teach wherein correlating events temporally to identify a time interval for which an ARM is helpful comprises correlating times of events between respective signals (see Willis, paragraph [0023]; multiple 

With regard to claim 6, Burger in view of Willis teach wherein selecting database system segments that effect key performance indicators associated with the time frame comprises: identifying key performance indicators that are affected during the time interval; and identifying segments that affect the identified key performance indicators during the time interval (see Willis, paragraphs [0023] and [0024]; see Burger, paragraphs [0124] and [0155]-[0162]; the system can extract events/divergences associated with the signals to help determine the cause of the resource bound conditions for particular time intervals including end of month where key performance indicators such as higher than average arrival rate; high CPU or IO usage, or other indicators are determined and then the workloads/segments responsible for causing the conditions can be identified).

With regard to claim 7, Burger in view of Willis teach wherein identifying key performance indicators that are affected during the time interval comprises: identifying key performance indicators that have the highest coverage and hit rate for the time interval for which an arrival rate meter (ARM) is helpful (see Willis, paragraphs [0023] and [0024]; see Burger, paragraphs [0118]-[0122]; the system can determine that key performance indicators during the time interval based on sustained usage of a resource (i.e. highest coverage) or hit rate (i.e. higher than average arrival rate or high 

With regard to claim 9, Burger in view of Willis teach wherein identifying segments that affect the identified key performance indicators during the time frame comprises: identifying segments having the highest coverage and hit rate for each of the identified key performance indicators (see Burger, paragraphs [0069], [0080], [0116], and [0155]; the system can identify workloads with highest coverage or response times and hit rates or concurrency and perform various actions on those workloads to help improve system performance).

With regard to claims 11-17 and 19, these claims are substantially similar to claim 1-7 and 9 and are rejected for similar reasons as discussed above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8, 10, 18, and 20 recite claim limitations defining particular variables that are utilized in determining KPI and segments.  As seen from the cited prior art references (as discussed in the 35 USC 103 rejections above and discussions below), the various references illustrate the need for dynamic tuning including arrival rate monitors that throttle particular workloads/segments/users based on workload conditions or other system conditions.  Some of those conditions include determining/scoring various workloads/tasks on their poor performance; however, the .

Response to Arguments
Applicant's arguments (see the second paragraph on page 7) have been fully considered but they are not persuasive.  The applicant did remove the “http” portion of the link; however, the reference to the website was not limited to the top-level domain and also still included browser executable code.  The Examiner notes that entering “google.com” would still execute in the browser and bring up a webpage even with the http omitted.

Applicant’s arguments (see section II on page 7) with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.  The applicant provided replacement drawings that address and overcome the drawing objections; therefore, the respective objections have been withdrawn.

Applicant’s arguments (see section III on page 7) with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims have been withdrawn.  The applicant amended the claims to address the 35 USC 112 rejections.  In light of the amendments, the respective 35 USC 112 rejections have been withdrawn.

Applicant's arguments (see the last paragraph on page 7 through the last paragraph on page 10) have been fully considered but they are not persuasive.  The applicant argues that the Willis reference does not teach or hint at any temporal correlation of “more than one resources” or correlating events temporally to identify a time interval for which an arrival rate meter is helpful.  The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As seen from the 35 USC 103 rejections, the respective claim limitations that applicant is arguing is rejected based on the combined teachings of both references and does not rely solely on Willis.  As illustrated in the 35 USC 103 rejections, the Burger reference provides an illustrative example of one metric having a “longer than average response time” implying that the reference knows historical behavior of some metric over time and then provides a speculation that on what metric could be affecting the first metric and can perform various actions to determine where Willis was provided to explicitly illustrate how time series data is identified so that the Willis reference can determine if some metric is higher than average and if other metrics are behaving differently and may be causing the issue.  Therefore, as can be seen, the combination of references teach or fairly suggest the claim limitations as recited.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        1/19/2022